DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-3, 6-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0063413 in view of Li et al. US PGPub. 2017/0104183. 	Regarding claims 1 and 10, Kim teaches a display panel (fig. 4) [0030], and a display device (fig. 4) [0030] comprising a display panel (fig. 4) [0030] comprising:
a display plate (100-220, fig. 4) [0040]; 	an encapsulation layer (212, fig. 4) [0038]; 	a color filter substrate (230, FIG. 4) [0038]; and 	a functional layer unflattened (240 with particles protruding from the top surface, fig. 4) [0048] and containing particles [0048], wherein the encapsulation layer (212) is 2, TiO2 etc.) (Li et al., [0038]). 	Regarding claims 3 and 12, Kim in view of Li teaches the display panel according to claim 1 and the display device according to claim 10, wherein the nano-particles (6) 2 or TiO2 (Li et al., [0038]). 	Regarding claims 6 and 15, Kim in view of Li teaches the display panel according to claim 1 and the display device according to claim   10, wherein a thickness of the functional layer (5) ranges from 2-3µm [0037] but fails to teach wherein a thickness of the functional layer (5) ranges from 0.5 µm to 1.5 µm. 	However, since Kim teaches a thickness of the functional layer (5) ranges from 2-3µm [0037] which is close to the range as claimed, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the thickness of the functional layer in the range as claimed in order to increase the surface area and therefore the number of scattering particle in the layer thereby improving the effect of the waterproofing property (Li et al., [0037]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Regarding claim 7, Kim teaches a manufacturing method of a display panel (fig. 4) [0030], comprising following steps:
 	providing a display plate (100-220, fig. 4) [0040];
 	forming an encapsulation layer (212, fig. 4) [0038]on the display plate (100-220); 	forming a color filter substrate (230, FIG. 4) [0038] on the encapsulation layer (212); and 	forming a functional layer unflattened (240 with particles protruding from the top surface, fig. 4) [0048] and containing particles [0048] on the color filter
.

 Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0063413 in view of Li et al. US PGPub. 2017/0104183 as applied to claims 1 and 10 above, and further in view of Ueda US PGPub. 2020/0013990. 	Regarding claims 4 and 13, Kim in view of Li does not teach the display panel according to claim 1 and the display device according to claim 10, wherein a mass ratio 
100 nm to 200 nm.
 However, Ueda teaches a display panel (fig. 3A) [0016] comprising a functional layer (150, fig. 3A) [0068] containing nano-particles (153, fig. 3A) [0096], wherein a diameter of the nano-particle (153) ranges from 100 nm to 200 nm (0.2µm/200nm - 10µm [0096]) (Ueda, fig. 3A, [0096]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Li with that of Ueda .     
 	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0063413 in view of Li et al. US PGPub. 2017/0104183 as applied to claim 7 above, and further in view of Thorkelsson et al. US PGPub. 2019/0035640.
 	Regarding claim 8, Kim in view of Li teaches the manufacturing method of the display panel according to claim 7, wherein the step of
 	forming the functional layer unflattened (240) and containing the nano-particles (particles of Kim substituted with nano-particles 6 of Li) on the color filter
substrate (230) comprises: 	coating the color filter substrate (230) with an organic photoresist containing the nano-particles (functional layer with particles of Kim substituted with negative polyacrylate-based organic layer (5) [0052] with nano-particles 6 of Li) to form an organic photoresist layer (5) containing the nano-particles (6) (Li et al., [0052] and [0064]). 
photoresist is made of a transparent organic photoresist material (negative polyacrylate-based organic layer (5) [0052]) (Li et al., [0052]).  	Polyacrylate is well-known to be used as a resist material (see [0060] of US Pat. 10444490) and polyacrylate is also well-known to be transparent (see [0269] of US PGPub. 20\06/0158403.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892